Exhibit 10.1
 
 


August 12, 2010




Mr. Alan M. Bennett
c/o H&R Block, Inc.
One H&R Block Way
Kansas City, Missouri   64105


Re:  Employment Agreement


This is your EMPLOYMENT AGREEMENT (this “Agreement”) with H&R BLOCK MANAGEMENT,
LLC, a Delaware limited liability company (the “Company”).  It sets forth the
terms of your employment with the Company and its Affiliates (as defined below)
from time to time.


1.  
Your Position, Performance and Other Activities

 
(a) Agreement as to Employment; Titles.  Effective as of July 7, 2010 (the
“Employment Date”), the Company hereby employs you to serve in the capacity of
President and Chief Executive Officer of the Company and President and Chief
Executive Officer of H&R BLOCK, INC., a Missouri Corporation (“Block”) and the
indirect parent corporation of the Company, and you hereby accept such
employment by the Company, subject to the terms of this Agreement.
 
(b) Duties.  During the Term, you will have the duties, authorities and
responsibilities commensurate with the duties, authorities and responsibilities
of chief executive officers in publicly traded United States-based companies of
similar size, and such other duties, authorities and responsibilities as Block’s
Board of Directors (the “Board”) designates from time to time that are not
inconsistent with your positions.  You will report directly to the full Board,
which will provide overall direction and oversight.
 
(c) Location of Employment.  Your location of employment will be the principal
executive office of the Company in Kansas City, Missouri.
 
(d) Performance and Other Activities.  So long as you are employed under this
Agreement, you agree to devote your full business time and efforts exclusively
on behalf of the Company and to competently and diligently discharge your duties
hereunder, provided that the foregoing shall not prevent you from (i) serving on
the boards of directors of non-profit organizations, (ii) continuing to serve on
the boards of directors of Halliburton Company and The TJX Companies, Inc.,
(iii) participating in charitable, civic, educational, professional, community
or industry affairs, although any speaking engagements must be on behalf of
Block and you may not receive any remuneration for such speaking engagements and
(iv) managing your passive personal investments, so long as such activities
described in clauses (i), (iii) and (iv) in the aggregate do not materially
interfere or conflict with your full-time employment hereunder and do not
violate the other provisions of this Agreement or the H&R Block, Inc. Code of
Business Ethics & Conduct, which you acknowledge having read and
understood.  You will comply in all material respects with all reasonable
policies of the Company as are from time to time in effect and applicable to
your position.  You understand that the business of Block, the Company, and/or
any other direct or indirect subsidiary of Block (each such other subsidiary an
“Affiliate”) may be subject to governmental regulation, some of which may
require you to submit to background investigation as a condition of Block, the
Company, and/or Affiliates’ participation in certain activities subject to such
regulation.  If you, Block, the Company, or Affiliates are unable to
participate, in whole or in part, in any such activity solely as the result of
any action or inaction on your part, then this Agreement and your employment
hereunder may be terminated by the Company without notice.
 
(e) Board Membership.  During the Term, the Board will nominate you for
re-election as a member of the Board at the expiration of your then current
term, provided that the foregoing shall not be required to the extent prohibited
by legal or regulatory requirements.
 
2.  
Term of Your Employment

 
Your employment under this Agreement will begin on the Employment Date and end
upon the date of termination of this Agreement pursuant to the terms hereof (the
“Term”).


3.  
Your Compensation

 
(a) Base Salary.  The Company will pay to you a gross salary during the Term of
$950,000 per annum (“Base Salary”), payable semimonthly or at any other pay
periods as the Company may use for its other executive-level employees.  The
Base Salary shall be reviewed annually by the Compensation Committee of the
Board (the "Compensation Committee") and may be adjusted upward but not
downward.
 
(b) Cash Signing Bonus.  The Company paid to you a cash signing bonus of
$900,000 on July 18, 2010.
 
(c) Annual  Bonus.  The Company will pay to you an annual bonus upon achievement
of performance goals for each fiscal year during the Term, as adopted by the
Compensation Committee in consultation with you, with a target annual bonus
equal to 125% of Base Salary.  Notwithstanding anything to the contrary, the
annual bonus for fiscal year 2011 will not be less than $700,000 (which $700,000
amount shall be the "Minimum Annual Bonus"), unless your employment is
terminated by the Company for Cause (as defined below) or you terminate not for
Good Reason (as defined below) before the last day of fiscal year 2011.
 
(d) Initial Option Grant.  As authorized under the H&R Block 2003 Long-Term
Executive Compensation Plan, as amended (the “2003 Plan”), you were granted on
July 12, 2010 (the “Grant Date”) a non-qualified stock option (the “Stock
Option”) under the 2003 Plan to purchase 1,000,000 shares of Block’s common
stock at an option price per share equal to its closing price on the New York
Stock Exchange on the Grant Date, such option to expire on the earlier of (i)
the fifth anniversary of the termination of your employment with the Company, or
(ii) the tenth anniversary of the Grant Date.  The Stock Option will vest and
become exercisable in four equal annual installments, beginning on the first
anniversary of the Grant Date; provided that the Stock Option will vest in full
upon your termination (x) for Good Reason, (y) by the Company without Cause, or
(z) due to your death, Disability (defined below) or Retirement (as defined
below); provided further that, notwithstanding such accelerated vesting, the
options will continue to become exercisable only (1) in four equal annual
installments, beginning on the first anniversary of the Grant Date, or (2) upon
a Change in Control of the Company, if earlier.
 
(e) Housing and Certain Travel Expenses.  During the first six months of the
Term, (i) the Company will provide temporary furnished housing in Kansas City,
Missouri and the use of a full size car to be garaged in Kansas City, Missouri,
in each case as reasonably selected by you, and (ii) the Company will provide
you and your family the use of private jet aircraft for weekly travel between
your Connecticut or Florida residences and Kansas City, Missouri.  During the
entire Term you will be entitled to the use of private jet aircraft for other
Company-related travel.  To the extent that you incur taxable income related to
any benefits provided in this Section 3(e), the Company will pay to you such
additional amount as is necessary to “gross up” such benefits and cover the
anticipated income, earnings and employment tax liability resulting from such
taxable income so that the economic benefit to you is the same as if such
payments were provided to you on a non-taxable basis.  Such amount will be paid
to you promptly but, in any event, no later than by the end of the calendar year
next following the calendar year in which you remit the income tax due in
respect of these benefits.
 
(f) Business Expenses.  The Company will promptly pay directly, or reimburse you
for, all business expenses, to the extent such expenses are paid or incurred by
you during the Term in accordance with the Company’s policy in effect from time
to time and to the extent such expenses are reasonable and necessary to your
conduct of the Company’s business.
 
(g) Health Benefits.  The Company will promptly reimburse you for any
out-of-network charges you may incur while you are in Kansas City, Missouri in
connection with the business of the Company and its Affiliates under the terms
of the retiree medical program in which you participate.
 
(h) Other Benefits.  During the Term and subject to the discretionary authority
given to the applicable benefit plan administrators, the Company will make
available to you such insurance, sick leave, deferred compensation, vacation and
other like benefits as are approved and provided from time to time to the other
executive-level employees of the Company or Affiliates.  Coverage and
eligibility for any such benefits are subject to the terms of the various plans
as they may be amended from time to time pursuant to their respective
terms.  You will also be eligible for additional long term incentive awards, as
determined by the Compensation Committee.
 
(i) Definitions.
 
(i) "Change in Control" means the occurrence of one or more of the following
events:
 
(A) Any one person, or more than one person acting as a group, acquires
ownership of stock of Block that, together with stock held by such person or
group, constitutes more than 50 percent of the total fair market value or total
voting power of the stock of Block.  If any one person, or more than one person
acting as a group, is considered to own more than 50 percent of the total fair
market value or total voting power of the stock of Block, the acquisition of
additional stock by the same person or persons shall not be considered to cause
a change in the ownership of the corporation.  An increase in the percentage of
stock owned by any one person, or persons acting as a group, as a result of a
transaction in which Block acquires its stock in exchange for property will be
treated as an acquisition of stock for purposes of this Section 3 (i)(i)(A).
 
(B) Any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of Block possessing 35
percent or more of the total voting power of the stock of Block.  If any one
person, or more than one person acting as a group, is considered to effectively
control a corporation within the meaning of Treasury Regulation Section
1.409A-3(i)(5)(vi), the acquisition of additional control of the corporation by
the same person or persons is not considered to cause a change in the effective
control of the corporation.
 
(C) A majority of members of the Board is replaced during any 12-month period by
directors whose appointment or election is not endorsed by two-thirds (2/3) of
the members of the Board before the date of such appointment or election.
 
(D) Any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from Block that have a total gross
fair market value equal to or more than 50 percent of the total gross fair
market value of all of the assets of Block immediately before such acquisition
or acquisitions. For this purpose, gross fair market value means the value of
the assets of Block, or the value of the assets being disposed of, determined
without regard to any liabilities associated with such assets.  Notwithstanding
the foregoing, there is no Change in Control event under this Section 3(i)(i)(D)
when there is a transfer to an entity that is controlled by the shareholders of
Block immediately after the transfer. A transfer of assets by Block is not
treated as a change in the ownership of such assets if the assets are
transferred to:  (I) a shareholder of Block (immediately before the asset
transfer) in exchange for or with respect to its stock; (II) an entity, 50
percent or more of the total value or voting power of which is owned, directly
or indirectly, by Block; (III) a person, or more than one person acting as a
group, that owns, directly or indirectly, 50 percent or more of the total value
or voting power of all the outstanding stock of Block; or (IV) an entity, at
least 50 percent of the total value or voting power of which is owned, directly
or indirectly, by a person described in (III) above.
 
(E) The completion of a reorganization, merger or consolidation of Block, in
each case, unless following such reorganization, merger or consolidation, the
shareholders who were the beneficial owners of the voting securities of Block
immediately prior to such reorganization, merger or consolidation continue to
beneficially own, directly or indirectly, more than 50% of the then outstanding
voting securities entitled to vote generally in the election of directors of the
corporation resulting from such reorganization, merger or consolidation in
substantially the same proportion as their ownership, immediately prior to such
reorganization, merger or consolidation, of the voting securities of Block
entitled to vote generally in the election of directors.
 
Persons who are considered to be acting as a group within the meaning of
Sections 13(d)(3) and 14(d)(2) of the Exchange Act and Section 409A of the Code,
will be considered to be acting as a group for purposes of this Section 3(i)(i).
 
(ii) "Disability" means your absence from your responsibilities with the Company
on a full-time basis for 130 business days in any consecutive 12 months as a
result of incapacity due to mental or physical illness or injury.
 
4.  
Termination of Employment

 
(a) Without Notice.  The Company may, at any time, in its sole discretion,
terminate your employment without notice for Cause.  For purposes of this
Agreement, the term “Cause” means:
 
(i) your commission of an act materially and demonstrably detrimental to the
good will of Block, the Company or any Affiliate, which act constitutes gross
negligence or willful misconduct by you in the performance of your material
duties to Block, the Company or any Affiliate; or
 
(ii) your commission of any act of dishonesty or breach of trust resulting or
intending to result in material personal gain or your material enrichment at the
expense of Block, the Company or any Affiliate; or
 
(iii) your material violation of Sections 5 or 6 of this Agreement which
violation, if curable, is not cured by you within 30 days of the Company
providing you with written notice of such material violation; or
 
(iv) your inability or the inability of Block, the Company, and/or an Affiliate
to participate, in whole or in part, in any activity subject to governmental
regulation and material to the business of Block, the Company and/or any
Affiliate solely as the result of any action or inaction by you, as described in
Section 1(d), which action or inaction, if curable, is not cured by you within
30 days of the Company providing you with written notice of such action or
inaction.
 
(b) With Notice.  Either party may terminate your employment for any reason, or
no reason, by providing at any time after April 30, 2011 not less than 90 days’
prior written notice of such termination to the other party, and, if such notice
is properly given, your employment hereunder will terminate as of the close of
business on the 90th day after such notice is deemed to have been given or such
later date as is specified in such notice.  Notwithstanding the foregoing, if
you give written notice of termination as the result of Good Reason and the
Company fails to cure such Good Reason within 30 days of such notice, your
termination will be effective at the end of such 30-day cure period.  If a
written notice of termination is provided by either you or the Company, the
Company may, in its sole discretion, relieve you of your duties,
responsibilities and title during the period prior to your termination date;
provided, however, that during such period you shall remain an employee of the
Company with the same compensation and benefit arrangements as in place
immediately prior to delivery of the termination notice.
 
(c) Death or Disability.  If your employment is terminated because of your
death, the termination will be effective immediately.  If the Company determines
in good faith that your Disability has occurred, it may give you a written
notice of termination.  If within 30 days of such notice of termination you do
not return to full-time performance of your responsibilities, your employment
will terminate.  If you return to full-time performance in that 30-day period,
the notice of termination will be cancelled for all purposes of this
Agreement.  Solely for purposes of determining your entitlement to severance
benefits under Section 4(d) below, any termination of employment due to your
death or Disability pursuant to this section shall be treated the same as a
termination by you without Good Reason.  If you die or become Disabled after you
provide a valid notice of termination with Good Reason or the Company provides a
notice of termination without Cause, your termination will be treated as a
termination by the Company not for Cause, effective as of the date of
termination of your employment due to death or Disability pursuant to this
section.
 
(d) Severance.  Upon a termination of your employment prior to the end of the
Term by the Company without Cause or by you for Good Reason (other than solely
due to your Retirement), you will be entitled to a lump sum payment equal to the
sum of: (i) 50% of your Base Salary, and (ii) any unpaid Minimum Annual
Bonus.  Upon a termination of your employment prior to the end of the Term by
the Company for Cause or by you without Good Reason, you will receive Base
Salary through the effective date of termination.
 
(e) Related Definitions.
 
(i) “Good Reason” means any of the following events, without your express
written consent, unless such events are fully corrected by the Company within
30 days after you give a termination notice:
 
(A) A material diminution in your Base Salary;
 
(B) Relocation of your location of employment outside of the Kansas City,
Missouri metropolitan area;
 
(C) Retirement;
 
(D) A material diminution in your status, duties, or authority as President and
Chief Executive Officer of Block, or a requirement to report to anyone other
than the full Block Board (but, if Block becomes a subsidiary of another entity,
“Block Board” shall be deemed to refer to the board of directors (or other
governing body) of the ultimate parent entity of Block); or
 
(E) Any other action or inaction that constitutes a material breach by the
Company of this Agreement.
 
If you do not give a termination notice within 90 days after you have knowledge
that an event constituting Good Reason has occurred, the event will no longer
constitute Good Reason.
 
(ii) "Retirement" means termination (other than a termination by the Company for
Cause) of your employment either (A) after you reach age 61 on July 11, 2011, or
(ii) after the occurrence of a Change in Control.
 
(f) Resignations.  Upon any termination of your employment with the Company for
any reason, you agree to promptly resign as a director of Block and from any
other offices, directorships, trusteeships, committee memberships and fiduciary
capacities held with, or on behalf of, Block and/or any Affiliate.  You shall
promptly execute any further documentation thereof as requested by the Company
and, if you are to receive any payments from the Company, execution of such
further documentation shall be a condition thereof.
 
(g) No Duplication of Benefits.  Any termination payments made and benefits
provided under this Agreement to you shall be in lieu of any termination or
severance payments or benefits for which you may be eligible under any of the
plans, policies or programs of Block and/or any Affiliate or under the Worker
Adjustment Retraining Notification Act of 1988 or any similar state statute or
regulation.
 
5.  
Confidentiality

 
(a) Background and Relationship of Parties.  The parties hereto acknowledge (for
all purposes including, without limitation, Sections 5 and 6 of this Agreement)
that Block, the Company, or Affiliates have been and will be engaged in a
continuous program of acquisition and development respecting their businesses,
present and future, and that, in connection with your employment by the Company,
you will be expected to have access to all information of value to the Company
and Block and that your employment creates a relationship of confidence and
trust between you and Block with respect to any information applicable to the
businesses of Block, the Company, or Affiliates.  You will possess or have
unfettered access to information that has been created, developed, or acquired
by Block, the Company, or Affiliates or otherwise become known to Block, the
Company, or Affiliates and which has commercial value in the businesses in which
Block, the Company, or Affiliates have been and will be engaged and has not been
publicly disclosed by Block.  All information described above is hereinafter
called “Proprietary Information.”  By way of illustration, but not limitation,
Proprietary Information includes trade secrets, customer lists and information,
employee lists and information, developments, systems, designs, software, data
bases, know-how, marketing plans, product information, business and financial
information and plans, strategies, forecasts, new products and services,
financial statements, budgets, projections, prices, and acquisition and
disposition plans.  Proprietary Information does not include any portions of
such information which are now or hereafter made public by third parties in a
lawful manner or made public by parties hereto without violation of this
Agreement.
 
(b) Proprietary Information is Property of Block.
 
(i) All Proprietary Information is the sole property of Block (or the applicable
Affiliate) and its assigns, and Block (or the applicable Affiliate) is the sole
owner of all patents, copyrights, trademarks, names, and other rights in
connection therewith and without regard to whether Block (or any Affiliate) is
at any particular time developing or marketing the same.  You hereby assign to
Block any rights you may have or may acquire in such Proprietary
Information.  At all times during and after your employment with the Company or
any Affiliate, you will keep in strictest confidence and trust all Proprietary
Information and you will not use or disclose any Proprietary Information without
the written consent of Block, except as may be necessary in the ordinary course
of performing duties as an employee of the Company or as may be required by law
or the order of any court or governmental authority.
 
(ii) In the event of any termination of your employment hereunder, you will
promptly deliver to the Company all copies of all documents, notes, drawings,
programs, software, specifications, documentation, data, Proprietary
Information, and other materials and property of any nature belonging to Block
or any Affiliate and obtained during the course of your employment with the
Company.  In addition, upon such termination, you will not remove from the
premises of Block or any Affiliate any of the foregoing or any reproduction of
any of the foregoing or any Proprietary Information that is embodied in a
tangible medium of expression.
 
6.  
Covenants

 
(a) General.  The parties hereto acknowledge that, during the course of your
employment by the Company, you will have access to information valuable to the
Company, Block and/or Affiliates concerning the employees of Block, the Company
and/or Affiliates (“Block Employees”) and, in addition to your access to such
information, you may, during (and in the course of) your employment by the
Company, develop relationships with such Block Employees whereby information
valuable to Block, the Company and/or Affiliates concerning the Block Employees
was acquired by you.  Such information includes, without limitation: the
identity, skills, and performance levels of the Block Employees, as well as
compensation and benefits paid by Block, the Company and/or Affiliates to such
Block Employees.  You agree and understand that it is important to protect
Block, the Company, Affiliates and their employees, agents, directors, and
clients from the unauthorized use and appropriation of Block Employee
information, Proprietary Information, and trade secret business information
developed, held, or used by Block, the Company, or Affiliates, and to protect
Block, the Company, and Affiliates and their employees, agents, directors, and
customers you agree to the covenants described in this Section 6.
 
(b) Non-Hiring.  During the Term, and for a period of 1 year after your last day
of employment with the Company, you may not directly or indirectly recruit,
solicit, or hire any Block Employee or otherwise induce any such Block Employee
to leave the employment of Block, the Company and/or an Affiliate to become an
employee of or otherwise be associated with any other party or with you or any
company or business with which you are or may become associated.  The running of
the 1-year period will be suspended during any period of violation and/or any
period of time required to enforce this covenant by litigation or threat of
litigation.
 
(c) Non-Solicitation.  During the Term, and for a period of 1 year after your
last day of employment with the Company, you may not directly or indirectly
solicit or enter into any arrangement with any person or entity which is, at the
time of the solicitation, a significant customer of the Company or an Affiliate
for the purpose of engaging in any business transaction of the nature performed
by the Company or such Affiliate, or contemplated to be performed by the Company
or such Affiliate, for such customer, provided that this Section 6(c) will only
apply to customers for whom you personally provided services while employed by
the Company or an Affiliate or customers about whom or which you acquired
material information while employed by the Company or an Affiliate.  The running
of the 1-year period will be suspended during any period of violation and/or any
period of time required to enforce this covenant by litigation or threat of
litigation.
 
(d) No Conflicts.  You represent in good faith that, to the best of your
knowledge, your performance of all the terms of the Agreement will not breach
any agreement to which you are or were a party and which requires you to keep
any information in confidence or in trust.  You have not brought and will not
bring to the Company or Block nor will you use in the performance of employment
responsibilities at the Company any proprietary materials or documents of a
former employer that are not generally available to the public, unless you have
obtained express written authorization from such former employer for their
possession and use.  You have not and will not breach any obligation of
confidentiality that you may have to former employers and you will fulfill all
such obligations during your employment with the Company.
 
(e) Reasonableness of Restrictions.  You and the Company acknowledge that the
restrictions contained in this Agreement are reasonable, but should any
provisions of any Section of the Agreement be determined to be invalid, illegal,
or otherwise unenforceable or unreasonable in scope by any court of competent
jurisdiction, the validity, legality, and enforceability of the other provisions
of this Agreement will not be affected thereby and the provision found invalid,
illegal, or otherwise unenforceable or unreasonable will be considered by the
Company and you to be amended as to scope of protection, time, or geographic
area (or any one of them, as the case may be) in whatever manner is considered
reasonable by that court and, as so amended, will be enforced.
 
(f) Cooperation.  During the period of your employment hereunder and thereafter,
you agree to reasonably assist and cooperate with Block and/or any Affiliate
(and their outside counsel) in connection with the defense or prosecution of any
claim that may be made or threatened against or by Block or any Affiliate, or in
connection with any ongoing or future investigation or dispute or claim of any
kind involving Block or any Affiliate, including any proceeding before any
arbitral, administrative, judicial, legislative, or other body or agency,
including preparing for and testifying in any proceeding to the extent such
claims, investigations or proceedings relate to services performed or required
to be performed by you, pertinent knowledge possessed by you, or any act or
omission by you.  Upon presentment to the Company of appropriate documentation,
the Company will pay directly or reimburse you for the reasonable out-of-pocket
expenses incurred as a result of such cooperation.
 
(g) Survival.  The obligations contained in this Section 6 shall survive the
termination or expiration of the Term and your employment by the Company and
shall be fully enforceable thereafter.
 
7.  
Miscellaneous

 
(a) Third-Party Beneficiary.  The parties hereto agree that Block is a
third-party beneficiary as to the obligations imposed upon you under this
Agreement and as to the right and privileges to which the Company is entitled
pursuant to this Agreement, and that Block is entitled to all of the rights and
privileges associated with such third-party-beneficiary status.
 
(b) Block Guaranty.  Block and the Company hereby agree to be jointly and
severally liable for the performance of all obligations and duties of the
entities hereunder and the payment of all amounts and provision of all benefits
due to you under this Agreement.
 
(c) Entire Agreement.  This Agreement supersedes all previous employment
agreements, whether written or oral between you and the Company and constitutes
the entire agreement and understanding between the Company and you concerning
the subject matter hereof.  No modification, amendment, termination, or waiver
of this Agreement will be binding unless in writing and signed by you and a duly
authorized officer of the Company.  Failure of the Company, Block, or you to
insist upon strict compliance with any of the terms, covenants, or conditions
hereof will not be deemed a waiver of such terms, covenants, and
conditions.  If, and to the extent that, any other written or oral agreement
between you and Company or Block is inconsistent with or contradictory to the
terms of this Agreement, the terms of this Agreement will apply.
 
(d) Specific Performance.  The parties hereto acknowledge that money damages
alone will not adequately compensate the Company or Block or you for breach of
any of the covenants and agreements set forth in Sections 5 and 6 herein and,
therefore, in the event of the breach or threatened breach of any such covenant
or agreement by either party, in addition to all other remedies available at
law, in equity or otherwise, a wronged party will be entitled to injunctive
relief compelling specific performance of (or other compliance with) the terms
hereof.
 
(e) Successors and Assigns.  This Agreement is binding upon you and your heirs,
executors, assigns and administrators or your estate and property and will inure
to the benefit of the Company, Block and their successors and assigns.  You may
not assign or transfer to others the obligation to perform your duties
hereunder.  The Company may assign this Agreement to an Affiliate with your
consent, in which case, after such assignment, the “Company” means the Affiliate
to which this Agreement has been assigned.
 
(f) Withholding Taxes.  From any payments due hereunder to you from the Company,
there will be withheld amounts reasonably believed by the Company to be
sufficient to satisfy liabilities for federal, state, and local taxes and other
charges and customary withholdings.  You remain primarily liable to such
authorities for such taxes and charges to the extent not actually paid by the
Company.  This Section 7(f) does not affect the Company’s obligation to “gross
up” any benefits paid to you pursuant to Section 3(e) or Section 7(o).
 
(g) Indemnification.  To the fullest extent permitted by law and Block’s Bylaws,
the Company and Block hereby indemnify, during and after the period of your
employment hereunder, you from and against all loss, costs, damages, and
expenses including, without limitation, legal expenses of counsel selected by
the Company to represent your interests (which expenses the Company will, to the
extent so permitted, advance to you as the same are incurred) arising out of or
in connection with the fact that you are or were a director, officer, attorney,
employee, or agent of the Company or Block or serving in such capacity for
another corporation at the request of the Company or Block.  Notwithstanding the
foregoing, the indemnification provided in this Section 7(g) will not apply to
any loss, costs, damages, and expenses arising out of or relating in any way to
your employment by any former employer or the termination of any such
employment.
 
(h) D&O Insurance.  The Company and Block shall cover you under directors and
officers liability insurance both during and, while potential liability exists,
after the term of this Agreement on the most favorable terms as provided to any
other director or executive officer of the Company or Block.
 
(i) Legal Expenses.  The Company will pay your legal fees and expenses incurred
in connection with preparation of this Agreement not to exceed $35,000.  In the
event of any dispute with the Company under this Agreement, your legal fees and
expenses will be paid by the Company if you substantially prevail on any
material claim or defense in the dispute.
 
(j) Right to Offset.  To the extent not prohibited by applicable law and not in
violation of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) and in addition to any other remedy, the Company has the right but not
the obligation to offset any amount that you owe the Company under this
Agreement against any amounts due to you by Block, the Company, or their
Affiliates.
 
(k) Clawback.  If Block is required to restate its financial results due to
material noncompliance with financial reporting requirements under the
securities laws as a result of misconduct or error (as determined by the Audit
Committee or by the full Board), the Company, Block or any Affiliate may, in the
discretion of the Committee, take action to recoup from you all or any portion
of any bonuses, other incentive-based or equity-based compensation, and profits
realized from the sale of Shares (each such amounts shall be referred to as an
"Award") received by you, the amount of which had been determined in whole or in
part upon performance goals relating to the restated financial results, or upon
the Fair Market Value of Shares, regardless of whether you engaged in any
misconduct or were at fault or responsible in any way for causing the need for
the restatement. In such an event, the Company, Block or any Affiliate shall be
entitled to recoup up to the amount, if any, by which the Award, or the Fair
Market Value of the Shares, actually received by you exceeded the payment or
Fair Market Value, as applicable, that would have been received based on the
restated financial results, and any profits from the sale of Shares transferred
pursuant to an Award in excess of the profits that would have been received
based on the restated financial results. The Company’s, Block's and each
Affiliate's right of recoupment shall apply only if demand for recoupment is
made not later than three years following the payment of the applicable
Award.  Notwithstanding anything to the contrary, you shall reimburse the
Company, Block or an Affiliate for bonuses, other incentive-based or
equity-based compensation, and profits realized from the sale of Shares as
required by applicable law, including Section 304 of the Sarbanes-Oxley Act of
2002 and the Dodd-Frank Wall Street Reform and Consumer Protection Act of
2010.  Any recoupment shall be made net of any taxes you paid (to the extent
such taxes may not be recovered by you) on the compensation subject to
recoupment.  The following definitions apply for purposes of this paragraph
7(k):
 
(i) "Fair Market Value" means, as of any given date, (i) if the Shares are
listed on the New York Stock Exchange (or another U.S. national securities
exchange), the closing price on the date at issue, or if there is no closing
price on such date, the closing price on the last preceding day for which there
was a closing price; (ii) if the Shares are not listed on the New York Stock
Exchange (or another U.S. national securities exchange), a value determined by
the reasonable application of a reasonable valuation method as determined by the
Committee in accordance with Section 409A of the Code.
 
(ii) "Shares" means shares of the common stock, without par value, of the
Company.
 
(l) Notices.  All notices required or desired to be given hereunder must be in
writing and will be deemed served and delivered if delivered in person or
mailed, postage prepaid to you at: your address than on file with the Company’s
payroll department and to the Company at: HRM Management, Inc., c/o H&R Block,
Inc., One H&R Block Way, Kansas City, Missouri  64105, Attn: Corporate
Secretary; or to such other address and/or person designated by either party in
writing to the other party.  Any notice given by mail will be deemed given as of
the date it is so mailed and postmarked or received by a nationally recognized
overnight courier for delivery.
 
(m) Counterparts.  This Agreement may be signed in counterparts and delivered by
facsimile transmission confirmed promptly thereafter by actual delivery of
executed counterparts.
 
(n) Section 409A.  It is intended that this Agreement will comply with Section
409A of the Code and any regulations and guidelines promulgated thereunder
(collectively, “Section 409A”), to the extent the Agreement is subject thereto,
and the Agreement shall be interpreted on a basis consistent with such
intent.  Notwithstanding any provision to the contrary in this Agreement, if you
are deemed on the date of your “separation from service” (within the meaning of
Treas. Reg. Section 1.409A-1(h)) with the Company to be a “specified employee”
(within the meaning of Treas. Reg. Section 1.409A-1(i)), then with regard to any
payment or benefit that is considered deferred compensation under Section 409A
payable on account of a “separation from service” that is required to be delayed
pursuant to Section 409A(a)(2)(B) of the Code (after taking into account any
applicable exceptions to such requirement), such payment or benefit shall be
made or provided on the date that is the earlier of (i) the expiration of the
six (6)-month period measured from the date of your “separation from service,”
or (ii) the date of your death (the “Delay Period”).  Upon the expiration of the
Delay Period, all payments and benefits delayed pursuant to this Section 7(n)
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to you in
a lump sum and any remaining payments and benefits due under this Agreement
shall be paid or provided in accordance with the normal payment dates specified
for them herein.  Notwithstanding any provision of this Agreement to the
contrary, for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits upon or following a termination of employment
that are considered deferred compensation under Section 409A, references to your
“termination of employment” (and corollary terms) with the Company shall be
construed to refer to your “separation from service” (within the meaning of
Treas. Reg. Section 1.409A-1(h)) with the Company.  With respect to any
reimbursement or in-kind benefit arrangements of the Company and its Affiliates
that constitute deferred compensation for purposes of Section 409A, except as
otherwise permitted by Section 409A, the following conditions shall be
applicable: (i) the amount eligible for reimbursement, or in-kind benefits
provided, under any such arrangement in one calendar year may not affect the
amount eligible for reimbursement, or in-kind benefits to be provided, under
such arrangement in any other calendar year (except that the health and dental
plans may impose a limit on the amount that may be reimbursed or paid), (ii) any
reimbursement must be made on or before the last day of the calendar year
following the calendar year in which the expense was incurred, and (iii) the
right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit.  Whenever payments under this Agreement are to be
made in installments, each such installment shall be deemed to be a separate
payment for purposes of Section 409A.  Anything in this Agreement to the
contrary notwithstanding, any tax gross-up payment (within the meaning of Treas.
Reg. Section 1.409A-3(i)(1)(v)) provided for in this Agreement shall be made to
you no later than the end of your taxable year next following your taxable year
in which you remit the related taxes.
 
(o) Excise Tax.
 
(i) Gross-Up Payment.  In the event that a Change in Control occurs prior to the
first anniversary of the Employment Date and it is determined that any payment,
award, benefit or distribution (including, without limitation, the acceleration
of any payment, award, distribution or benefit), by the Company, Block or any of
their Affiliates to or for your benefit (whether pursuant to the terms of this
Agreement or otherwise, but determined without regard to any additional payments
required under this Section) (a “Payment”) would be subject to the excise tax
imposed by Section 4999 of the Code or any corresponding provisions of state or
local excise tax law, or any interest or penalties are incurred by you with
respect to such excise tax (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the “Excise Tax”), then
you shall be entitled to receive an additional payment (a “Gross-Up Payment”) in
an amount such that after payment by you of all taxes (including any Excise Tax,
income tax or employment tax) imposed upon the Gross-Up Payment and any interest
or penalties imposed with respect to such taxes, you retain from the Gross-Up
Payment an amount equal to the Excise Tax imposed upon the Payments.  Any
Gross-Up Payment shall be paid to you (or for your benefit to the extent of the
Company’s withholding obligation with respect to applicable taxes) no later than
the due date for the payment of the Excise Tax.  For purposes of determining the
amount of the Gross-Up Payment, you shall be deemed to pay federal income tax
and employment taxes at the highest marginal rate of federal income and
employment taxation in the calendar year in which the Gross-Up Payment is to be
made and state and local income taxes at the highest marginal rate of taxation
in any state and locality to which you are subject to income tax on the date the
Gross-Up Payment is made, net of the maximum reduction in federal income taxes
that may be obtained from the deduction of state and local
taxes.  Notwithstanding the foregoing provisions of this Section 7(o)(i), if it
is determined that you are entitled to a Gross-Up Payment, but that the portion
of the Payments that would be treated as “parachute payments” under Section 280G
of the Code does not exceed by more than $100,000 the greatest amount (the “Safe
Harbor Amount”) that could be paid to you such that the receipt of Payments
would not give rise to any Excise Tax, then the amount payable under
Section 4(d) of this Agreement shall be reduced (but not in excess of $100,000)
so that the Payments, in the aggregate, are reduced to the Safe Harbor Amount
and no Excise Tax is payable by you.  For the avoidance of doubt, only payments
under Section 4(d) will be subject to reduction under this Section 7(o)(i), and
if the reduction of any such payments by up to $100,000 would not eliminate the
Excise Tax, then no such reduction will be made and you will be entitled to the
Gross-Up Payment.
 
(ii) Contingent Cutback.  In the event that a Change in Control occurs on or
after the first anniversary of the Employment Date, to the extent that any
Payment would be subject to the Excise Tax, then the Company shall pay or
provide to you the greatest of the following, whichever gives you the highest
net after-tax amount (after taking into account federal, state, local and social
security taxes at the maximum marginal rates and the Excise Tax): (1) all of the
Payments or (2) Payments not in excess of the Safe Harbor Amount.  The Payments
to be reduced hereunder, if any, will be determined in a manner which has the
least economic cost to you and, to the extent the economic cost is equivalent,
will be reduced in the inverse order of when the Payment would have been made to
you until the reduction specified herein is achieved.
 
(iii) Determinations.  All determinations required to be made under this Section
7(o) shall be made by a certified public accounting firm or executive
compensation consulting firm, in either case of national standing (a “Qualified
Firm”) as mutually agreed to by the Company and you (or, if the Company and you
cannot reach such mutual agreement, each shall select a Qualified Firm and such
Qualified Firms shall mutually select a third Qualified Firm) and such selected
Qualified Firm shall provide detailed supporting calculations both to the
Company and you within 15 business days of the receipt of notice from you that
there has been a Payment, or such earlier time as is requested by the
Company.  All fees and expenses of the Qualified Firm selected by the Company
(and the third Qualified Firm if one is required to be selected) shall be borne
solely by the Company.  Any determination by the Qualified Firm shall be binding
upon the Company and you.  You shall cooperate, to the extent your reasonable
out-of pocket expenses are reimbursed by the Company, with any reasonable
requests by the Company in connection with any contests or disputes with the
Internal Revenue Service in connection with the Excise Tax.
 
(p) Arbitration.  The parties hereto may attempt to resolve any dispute
hereunder informally via mediation or other means.  Otherwise, any controversy
or claim arising out of or relating to this Agreement, or any breach thereof,
will, except as provided in Section 7(d), be adjudicated only by arbitration in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association, and judgment upon such award rendered by the arbitrator may be
entered in any court having jurisdiction thereof.  The arbitration will be held
in Kansas City, Missouri, or such other place as may be agreed upon at the time
by the parties to the arbitration.  The arbitrator(s) will, in their award,
allocate between the parties the costs of arbitration, which will include
reasonable attorneys’ fees of the parties, as well as the arbitrator’s fees and
expenses, in such proportions as the arbitrator deems just but in all events
consistent with Section 7(i) above.
 
(q) Choice of Law.  This Agreement will be governed by, construed or enforced in
accordance with the Laws of the State of Missouri, excluding any conflicts or
law, rule or principle that might otherwise refer to the substantive law of
another jurisdiction.
 
(r) Survival.  The provisions contained in Sections 3(d), 3(f), 4(c), 4(d), 5,
6, and 7 shall survive the termination or expiration of the Term and your
employment by the Company.
 


Very truly yours,


H&R Block Management, LLC






Name:
Title:


BY SIGNING THIS AGREEMENT, I HEREBY CERTIFY THAT I (A) HAVE RECEIVED A COPY OF
THIS AGREEMENT FOR REVIEW AND STUDY BEFORE SIGNING IT, (B) HAVE READ THIS
AGREEMENT CAREFULLY BEFORE SIGNING IT, (C) HAVE HAD SUFFICIENT OPPORTUNITY TO
REVIEW THE AGREEMENT WITH ANY ADVISOR I DESIRED TO CONSULT, INCLUDING LEGAL
COUNSEL, (D) HAVE HAD SUFFICIENT OPPORTUNITY BEFORE SIGNING IT TO ASK ANY
QUESTIONS ABOUT THIS AGREEMENT AND HAVE RECEIVED SATISFACTORY ANSWERS TO ALL
SUCH QUESTIONS, AND (E) UNDERSTAND MY RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT.




Accepted and agreed to:






        Alan Bennett


August __, 2010


Accepted and agreed to (for
Purposes of Sections 1, 3(d), 7(b), 7(g), and 7(h) hereof):


H&R Block, Inc.






Name:
Title:


August __, 2010

 
 

--------------------------------------------------------------------------------

 

Exhibit A


Form of Award Agreement





 
 

--------------------------------------------------------------------------------

 
